Citation Nr: 1514302	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for a skin condition of the right arm.  

3.  Entitlement to service connection for a skin condition of the left arm.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include as secondary to low back disability.

6.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include as secondary to low back disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a left hip disability.
9.  Entitlement to service connection for a right ankle disability.

10.  Entitlement to service connection for a left ankle disability.

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for a left knee disability.

13.  Entitlement to service connection for a bilateral arm disorder.

14.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss disability and tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of this proceeding has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder following the most recent adjudication of his claim in October 2011 which was accompanied by a waiver of local consideration in June 2013.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).  However, a February 2014 VA audiological examination has also been associated with the Veteran's claims folder, and this evidence has not been waived by the Veteran.  In any event, as the Board is remanding these claims, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.   

The Board observes that, in the November 2011 substantive appeal, the Veteran indicated that he had read the October 2011 statement of the case and that he wished to appeal only the issues listed in an attached document.  The attachment included all issues listed in the October 2011 statement of the case except for the claim for service connection for arthritis of the right knee.  At the June 2013 Board hearing, the Veteran indicated that he wished to continue the appeal of his right knee disability claim and testimony was taken.  Accordingly, this issue is also on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Board notes that the Veteran was previously represented by David L. Huffman, Esquire.  That individual is no longer accredited by VA to be a Veteran's representative.  The Veteran was informed of such in a letter dated November 2014 that if he desired to have a new representative, he was to submit an appropriate VA Form 21-22 or Form 21-22a.  However, the Veteran subsequently responded to the November 2014 letter indicating that he desired to pursue his appeal pro se.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right fifth metacarpal disability as well as entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in an October 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims of entitlement to service connection for skin conditions of the right and left arms, low back disability, neurological disorder of the right and left lower extremities, right and left hip disabilities, right and left ankles, right and left knees, bilateral arms, and acquired psychiatric disorder, he contends that all of these disabilities are related to his military service, in particular from playing football for the Air Force as well as his duties as a fireman.  He alternatively contends that the neurological disorder of the lower extremities are related to his low back disability, and the acquired psychiatric disorder is related to his service-connected bilateral hearing loss disability and tinnitus.

The Board observes that the Veteran's service treatment records document treatment for pain of the left knee in April 1963 at which time he was assessed with a probable strain and treatment for a muscle strain for the lower back in September 1964.  His service treatment records are otherwise absent complaints of or treatment for a left knee or low back disability.  Also, his service treatment records are absent complaints of or treatment for a skin condition, neurological disorder of the lower extremities, hip disability, ankle disability, arm disability, right knee disability, and a psychiatric disorder.  However, the Board notes that the Veteran is competent to attest to experiencing an injury from playing football or from training as a fireman during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of experiencing injuries during service.  Moreover, his service treatment records document injury to his right hand from playing football, and his DD Form 214 documents his military occupational specialty (MOS) as a fire protection specialist.  

At the June 2013 Board hearing, the Veteran testified that he was hospitalized at the Air Force Base in Okinawa (Kadena Air Force Base) for injuries from playing football.  See the June 2013 Board hearing transcript, pgs. 9-10.  Although the Veteran's service treatment records note treatment at Kadena Air Force Base, there are no hospitalization records associated with the claims folder.  Therefore, the Board finds that inasmuch as VA is on notice of the potential existence of additional hospitalization records from treatment at the Kadena Air Force Base, records from any such treatment should be obtained prior to any further appellate review of this case.  These records should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, at the June 2013 Board hearing, the Veteran indicated that he has had recent treatment at a VA facility for his disabilities on appeal, and that he started receiving treatment at a VA facility in 2000 or 2002.  Id. at pgs. 14, 25.  The Board observes that the most recent association of VA treatment records with the claims folder is dated August 2011, and the earliest VA treatment records associated with the claims folder are dated January 2003.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate outstanding VA treatment records with the Veteran's claims folder.

Further, the Board notes that the Veteran testified at the June 2013 Board hearing that he received recent treatment for his low back disability from Marietta Memorial Hospital and has also received chiropractic treatment from the Rosemar Medical Clinic and a Dr. Johnston in the 1960s, 1970s, and 1980s.  See the June 2013 Board hearing transcript, pgs. 28-29, 41.  A review of the claims folder reveals that no records from the Marietta Memorial Hospital or the Rosemar Medical Clinic have been requested.  Further, although records from Dr. Johnston's son are associated with the claims folder, these records are dated from 2004.  In light of the foregoing, the Board finds that these identified outstanding private treatment records should be obtained on remand.  

The Board notes that the medical evidence currently associated with the claims folder is absent a current disability with respect to the Veteran's skin conditions of the right and left arms, neurological disorder of the right and left lower extremities, right and left hip disabilities, right and left ankles, bilateral arms, and acquired psychiatric disorder.  However, the Veteran has indicated that he has experienced a continuity of symptoms relating to these disabilities since discharge from service.  See, e.g., the Veteran's notice of disagreement dated September 2010.  As the Veteran is competent to identify a continuity of symptoms since service, and the evidence of record indicates in-service injury, the Board finds that under the "low threshold" standard of McLendon, examinations to determine if there is a nexus between the Veteran's claimed skin conditions of the right and left arms, neurological disorder of the right and left lower extremities, right and left hip disabilities, right and left ankles, bilateral arms, and acquired psychiatric disorder and his military service is warranted.  Further, with regard to the Veteran's acquired psychiatric disorder claim, a medical opinion should be obtained as to whether the disorder is alternatively related to his service-connected bilateral hearing loss disability and/or tinnitus.  Also, if the Veteran's low back disability is service connected, a medical opinion should be obtained as to whether his neurological disorder is related to the low back disability.  

The Board finally notes that the Veteran was provided a VA examination in September 2011 as to his low back disability.  The VA examiner noted the Veteran's report of injuring his back from playing football as well as from his fireman duties in service and his treatment for a lumbar strain in September 1964.  After examination of the Veteran and consideration of his in-service treatment, the VA examiner diagnosed the Veteran with lumbar degenerative joint disease and concluded that it is less likely than not that the low back disability is related to the Veteran's military service.  The examiner's rationale for her conclusion was based on her finding that the Veteran had a single lumbar strain in service without continued complaints thereafter.  Furthermore, his separation examination was silent for back complaints or abnormalities.  

The Board finds that the rationale rendered by the VA examiner is inadequate for evaluation purposes.  Specifically, in finding that the Veteran's low back disability is not related to service, the VA examiner did not consider the Veteran's credible report of injuring his back from his fireman duties.  She also did not consider the Veteran's report of a continuity of back symptoms since discharge from service.  Notably, the Veteran's ex-wife submitted a statement dated June 2013 which documented the Veteran's complaints of continuing back pain during their marriage from 1967 to 1992.  In light of the foregoing, the Board finds that another medical opinion should be obtained as to the etiology of the Veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from the elder Dr. Johnston as well as medical records from Marietta Memorial Hospital and Rosemar Medical Clinic.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

2. Request any VA treatment records dated prior to January 2003 (the Veteran testified that he started receiving treatment at VA from approximately 2000 on) and after August 2011 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Request that the Veteran identify the approximate dates of hospitalization in Okinawa, Japan.  Then attempt to obtain through the appropriate channels, all hospitalization records from the Kadena Air Force Base in Okinawa, Japan.  

If the search for records from Kadena Air Force Base is negative, reference the attempt(s) to obtain those records.  Pursuant to 38 C.F.R. § 3.159(e), this notice should explain VA's efforts to obtain the records, describe any further action VA will take regarding the claims, including notice that VA will decide the claims based on the evidence of record unless the claimant submits the records, and notify the Veteran that he is ultimately responsible for providing the evidence.

Also, inform the Veteran of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claims.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  

4. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current low back disability as well as his skin conditions of the right and left arms, neurological disorder of the right and left lower extremities, right and left hip disabilities, right and left ankle disabilities, bilateral arms disability, and acquired psychiatric disorder.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following:

a. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's low back disability is related to his period of military service, to include his in-service treatment for back pain in September 1964 as well as his credible report of back pain from playing football and from his duties as a fire protection specialist.  

b. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's left knee disability is related to his period of military service, to include his in-service treatment in April 1963 at which time he was assessed with a probable strain, to include whether current disability is a progression thereof.  The examiner's attention is directed to the Veteran's reports of intermittent pain after separation from service.

c. Identify whether the Veteran has a current skin condition of the right and/or left arm.  

d. If the Veteran has a current skin condition of the right and/or left arm, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's skin condition of the right and/or left arm is/are related to his active military service, to include his credible report of in-service injury from playing football and training as a fire protection specialist.

e. Identify whether the Veteran has a current neurological disorder of the right and/or left lower extremity.

f. If the Veteran has a current neurological disorder of the right and/or left lower extremity, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's neurological disorder of the right and/or left lower extremity is/are related to his active military service, to include his credible report of in-service injury from playing football and training as a fire protection specialist.

g. If, and only if, the Veteran's low back disability is determined to be service connected, is it at least as likely as not that the Veteran's neurological disorder of the right and/or left lower extremity is due to or caused by the low back disability.

h. If, and only if, the Veteran's low back disability is determined to be service connected, is it at least as likely as not that the Veteran's neurological disorder of the right and/or left lower extremity is aggravated by his low back disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's neurological disorder of the right and/or left lower extremity found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the low back disability.

i. Identify whether the Veteran has a current right and/or left hip disability.

j. If the Veteran has a current right and/or left hip disability, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right and/or left hip disability is/are related to his active military service, to include his credible report of in-service injury from playing football and training as a fire protection specialist.

k. Identify whether the Veteran has a current right and/or left ankle disability.

l. If the Veteran has a current right and/or left ankle disability, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right and/or left ankle disability is/are related to his active military service, to include his credible report of in-service injury from playing football and training as a fire protection specialist.

m. Identify whether the Veteran has a current bilateral arm disorder.

n. If the Veteran has a current bilateral arm disorder, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral arm disorder is related to his active military service, to include his credible report of in-service injury from playing football and training as a fire protection specialist.

o. Identify whether the Veteran has a current acquired psychiatric disorder.

p. If the Veteran has a current acquired psychiatric disorder, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is related to his active military service, to include his credible report of in-service injury from playing football and training as a fire protection specialist.

q. Is it at least as likely as not that the Veteran's 
acquired psychiatric disorder is due to or caused by the service-connected bilateral hearing loss disability or tinnitus.

r. Is it at least as likely as not that the Veteran's 
      acquired psychiatric disorder is aggravated by his 
bilateral hearing loss disability or tinnitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the bilateral hearing loss disability and/or tinnitus.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided. In rendering the requested medical opinions, the examiner's attention is directed to the Veteran's report of continuity of symptomatology since discharge from service.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





